    Case 2:16-cv-00686-MWF-PJW Document 241 Filed 03/13/19 Page 1 of 5 Page ID #:2423


                1   CROCKETT & ASSOCIATES
                      Robert D. Crockett (Bar No. 105628)
                2        bob@bobcrockettlaw.com
                      Lisa Dearden Trépanier (Bar No. 156302)
                3        lisatrepanier@bobcrockettlaw.com
                    23929 Valencia Boulevard, No. 303
                4   Valencia, CA 91355
                    Telephone: (323) 487-1101
                5   Facsimile: (323) 843-9711
                6   Attorneys for Defendants &
                    Counterclaimants Metal Products
                7   Engineering, Luppe Ridgway Luppen, and
                    Paula Busch Luppen
                8
                9                      UNITED STATES DISTRICT COURT
               10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               11
                    ALISU INVESTMENTS, LTD. and              CASE NO.: 2:16-cv-00686 MWF
               12                                            (PJWx)
                    KARGO GROUP GP, LLC,
               13
                                 Plaintiffs,                 METAL PRODUCTS
               14                                            ENGINEERING, LUPPE LUPPEN,
                    v.                                       AND PAULA LUPPEN’S NOTICE
               15                                            OF MOTION & MOTION FOR
                    TRIMAS CORPORATION d/b/a NI              SANCTIONS
               16
                    INDUSTRIES, INC., BRADFORD
               17   WHITE CORPORATION, LUPPE                 Date: April 29, 2019
                    RIDGWAY LUPPEN, PAULA                    Time: 10:00 a.m.
               18                                            Judge: Honorable Michael W.
                    BUSCH LUPPEN, METAL                             Fitzgerald
               19   PRODUCTS ENGINEERING,
                    DEUTSCH/SDL, LTD., RHEEM                 Jury Trial: August 13, 2019
               20
                    MANUFACTURING COMPANY, and
               21   INFINITY HOLDINGS, LLC,
               22
                                 Defendants.
               23
               24   AND ALL COUNTERCLAIMS
               25
               26
                    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
               27
                         PLEASE TAKE NOTICE that on April 29, 2019, at 10:00 a.m. at 350 W.
               28
                                                          METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                                MOTION FOR SANCTIONS
 LOS ANGELES
     Case 2:16-cv-00686-MWF-PJW Document 241 Filed 03/13/19 Page 2 of 5 Page ID #:2424


                      1 1st Street, in Courtroom 5A, of the United States District Court for the Central
                      2 District of California, before the Honorable Michael W. Fitzgerald, Defendants and
                      3 Counterclaimants Metal Products Engineering, Luppe Luppen, and Paula Luppen
                      4 will move and hereby move for sanctions against Plaintiffs and Counterdefendants
                      5 Alisu Investments, Ltd. and Kargo Group GP, LLC pursuant to Federal Rule of
                      6 Civil Procedure 16 and Local Rule 83-7 for violating this Court’s Order (Dkt. No.
                      7 238) and Local Rule 16-15.5(b) by failing to have a party representative at the
                      8 Court-ordered mediation held on March 1, 2019.
                      9        This motion is based on this Notice of Motion and Motion, the
                     10 accompanying memorandum of points and authorities, the Declaration of Robert
                     11 D. Crockett, and such other pleadings, evidence or argument as may be presented
                     12 to the Court at or before the hearing on this Motion.
                     13        This motion is made following the conference of counsel pursuant to Local
                     14 Rule 7-3, which took place on March 5-7, 2019.
                     15
                     16 DATED: March 13, 2019                   CROCKETT & ASSOCIATES
                     17
                     18
                                                                By________________________
                     19                                               Robert D. Crockett
                     20                                               Lisa Dearden Trépanier
                                                                Attorneys for Metal Products Engineering,
                     21                                         Luppe Ridgway Luppen, and Paula Busch
                     22                                         Luppen

                     23
                     24
                     25
                     26
                     27
                     28
                                                                      METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                       ii                  MOTION FOR SANCTIONS
L O S A NG E L E S
    Case 2:16-cv-00686-MWF-PJW Document 241 Filed 03/13/19 Page 3 of 5 Page ID #:2425


                1                MEMORANDUM OF POINTS AND AUTHORITIES
                2         This motion seeks sanctions for Defendants’ wasted time participating in a
                3 mediation which Plaintiffs failed to attend in violation of this Court’s order (Dkt.
                4 No. 238), Federal Rule of Civil Procedure 16, and Local Rule 16-15.5(b).
                5         On January 16, 2019, this Court ordered the parties to attend mediation to
                6 “attempt to settle this dispute about the windrows and dust.” Dkt. 238 at 30. The
                7 parties scheduled a mediation for March 1, 2019 before the Honorable George
                8 King (Ret.).
                9         Defendants’ counsel, Defendants Luppe and Paula Luppen, and the
               10 Luppens’ environmental consultant all attended the mediation in person as required
               11 by Local Rule 16-15.5(b) which provides: “Each party shall appear at the
               12 settlement proceeding in person or by a representative with final authority to settle
               13 the case . . .” The Luppens’ expended significant time and resources preparing for
               14 and attending the mediation.
               15         Plaintiffs, however, failed to appear at the mediation. Dkt. 240 [Joint Status
               16 Report re Mediation]. Plaintiffs’ counsel did not inform Defendants that his clients
               17 were not in attendance until the conclusion of the mediation at 2:00 p.m.
               18 Declaration of Robert D. Crockett ¶ 4. Plaintiffs’ counsel did not have “final
               19 authority to settle the case” because he stated that he “needed until the next
               20 Wednesday to consult with the client to respond to our terms, which had been
               21 pending for several hours.” Ibid.
               22         Courts in the Ninth Circuit have repeatedly upheld sanctions imposed for
               23 failing to appear in person at mediation. In Lucas Auto Eng’g, Inc. v.
               24 Bridgestone/Firestone Inc., 275 F.3d 762, 769 (9th Cir. 2001), the Ninth Circuit
               25 affirmed a sanctions award for failure to attend mediation with the appropriate
               26 representative because the representative “did not notify the parties beforehand of
               27 his nonappearance.” Here, Defendants did not find out until the end of the
               28 mediation that an Alisu representative was not present. Crockett Decl. ¶ 4.
                                                              METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                                    MOTION FOR SANCTIONS
 LOS ANGELES
     Case 2:16-cv-00686-MWF-PJW Document 241 Filed 03/13/19 Page 4 of 5 Page ID #:2426


                      1 “Appearing” by phone is insufficient. In Green Tree Servicing, LLC v. Collegium
                      2 Fund LLC-Series 31, No. 2:15-cv-00700-GMN-GWF, 2016 U.S. Dist. LEXIS
                      3 106265, *5-6 (D. Nev. Aug. 10, 2016), the court ordered plaintiff to pay
                      4 defendants’ attorney’s fees and costs for failing to have a representative with
                      5 authority to settle present. The court held that having a representative available by
                      6 phone was insufficient. Id. at *6. The court rejected Plaintiff’s argument that the
                      7 absence of the representative “had no impact on the outcome of the settlement
                      8 conference because [the representative] would not have agreed to the settlement
                      9 amount even if he” were present. Id. at *3. In Drop Stop LLC v. Zhu, No. CV 16-
                     10 07916-AG (SSx), 2017 U.S. Dist. LEXIS 178108, *5 (C.D. Cal. Jun. 30, 2017), the
                     11 court declined to find a violation of the Court order to mediate and award sanctions
                     12 for non-appearance of a party representative at mediation, “so long as [the party]
                     13 engages in another mediation . . . this time making sure that it is properly
                     14 represented” (emphasis added). See also Werner v. Resignation Media, LLC, No.
                     15 CV 14-6494-JFW (JCx), 2015 U.S. Dist. LEXIS 63618, *1 (C.D. Cal. May 14,
                     16 2015) (Central District of California Local Rule 16-15.5(b) requires each party to
                     17 appear at private mediation in person; OSC re sanctions issued for failure of party
                     18 representative to appear at mediation).1
                     19            The mediation was therefore a complete waste of the Luppens’ time as
                     20 Plaintiffs did not bother to show up and meaningfully participate in settlement
                     21 negotiations. As the Court indicated at the January 14, 2019 hearing on
                     22 Defendants’ Motion for Preliminary Injunction, this is a “neighbor issue” involving
                     23
                     24        1
                                  Plaintiffs attempt to rely on AmTrust Bank v. Didion, No. EDCV 09-02307-
                     25   JVS (ANx), 2011 WL 13223896 (C.D. Cal. Jan. 28, 2011). That case is
                          distinguishable because the court declined to award sanctions for failure of one
                     26   defendant to appear at mediation where (1) the other defendant was present at the
                          mediation; (2) the attending defendant had power of attorney from the non-
                     27   attending defendant to settle the case; and (3) the non-attending defendant offered
                          a legitimate child care reason why she could not be present. Here, no Plaintiff
                     28   representative attended the deposition, nor did any Plaintiff offer any reason why
                          they were not present.
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                         2                  MOTION FOR SANCTIONS
L O S A NG E L E S
     Case 2:16-cv-00686-MWF-PJW Document 241 Filed 03/13/19 Page 5 of 5 Page ID #:2427


                      1 the dust constantly blowing from the stockpiles on Plaintiffs’ property onto the
                      2 Luppens’ property. That was the point of the mediation – for neighbors to sit
                      3 down together and work this out. That process can only be successful if both
                      4 neighbors show up. Further, the principals of Alisu Investments, Aliza Karney
                      5 Guren and Marc Guren, are members of the California state bar. As such, they
                      6 should have been well aware their personal attendance was required at this
                      7 mediation.
                      8            Defendants requested that Plaintiffs reimburse the Luppens for their
                      9 attorney’s fees and mediator fees; however, Plaintiffs refused. Crockett Decl. ¶¶ 5,
                     10 6, Exhs. 1, 2 [letters to/from Plaintiffs’ counsel].
                     11            Defendants therefore request sanctions pursuant to Federal Rule of Civil
                     12 Procedure 16(f) and Local Rule 83-7 in the amount of $10,950 which includes
                     13 $5500 for attorney time preparing for and attending the mediation and $5450 for
                     14 the Luppens’ share of the fee paid to the mediator. Crockett Decl. ¶ 7. Defendants
                     15 also request that the Court order Plaintiffs to appear at a second mediation, paid for
                     16 exclusively by Plaintiffs, at which Plaintiffs’ representative will appear in person.
                     17
                     18 DATED: March 13, 2019                      CROCKETT & ASSOCIATES
                     19
                     20
                                                                   By________________________
                     21                                                  Robert D. Crockett
                     22                                                  Lisa Dearden Trépanier
                                                                   Attorneys for Metal Products Engineering,
                     23                                            Luppe Ridgway Luppen, and Paula Busch
                     24                                            Luppen
                          4825-9256-3850, v. 2

                     25
                     26
                     27
                     28
                                                                        METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                          3                  MOTION FOR SANCTIONS
L O S A NG E L E S
